Citation Nr: 0202023	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  98-20 178	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
February 1987, September 1989, and February 1991 decisions of 
the Board of Veterans' Appeals that denied the claim of 
entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The moving party had active service from May 1969 to April 
1970.

This appeal initially arose from an April 2000 decision by 
the Board of Veterans' Appeals (Board) that held there was no 
legal entitlement under the law for review of the Board's 
February 1987, September 1989 and February 1991 decisions on 
the basis of CUE.  The moving party appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court). 

In June 2001, the moving party's representative submitted a 
brief to the Court seeking a remand to the Board.  In July 
2001, the parties submitted a Joint Motion For Remand And To 
Stay Further Proceedings.  The parties noted that subsequent 
to the Board decision on appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decided 
Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  The parties further agreed that the 
Board's 2000 decision did not provide an adequate statement 
of reasons or bases for its determinations regarding CUE in 
prior Board decisions, or outline or address the merits of 
the moving party's claim of CUE concerning Board decisions in 
1987, 1989 and 1991.  The joint motion cites Fletcher v. 
Derwinski, 1 Vet. App. 394 (1991) and Kutcherousky v. West, 
12 Vet. App. 369 (1999) for the propositions that the moving 
party is free to submit additional evidence on remand, and 
the Board can seek evidence it believes is necessary.  

In a July 2001 order, the Court granted the joint motion and 
vacated the Board's April 2000 decision.

The question of whether the moving party filed a timely 
notice of disagreement with regard to the effective date 
assigned by the Regional Office in September 1997 is the 
subject of a separate decision of the Board.  This issue is 
not subject to the original jurisdiction of the Board.


FINDINGS OF FACT

1. In a February 1987 decision, the Board denied service 
connection for schizophrenia, schizo-affective type. 

2.  In a September 1989 decision, the Board denied service 
connection for a psychiatric disorder and found that a new 
factual basis to reopen the claim after the Board's February 
1987 decision had not been presented. 

3.  In a February 1991 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  

4.  The Court in May 1992 affirmed Board's February 1991 
decision finding that new and material evidence had not been 
submitted to reopen the claim for service connection.


CONCLUSIONS OF LAW

1. The Board's decision of February 1987 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  38 U.S.C.A. § 
7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).

2.  The Board's decision of September 1989 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied. 38 U.S.C.A. § 
7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).

3.  The Board's decision of February 1991 finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disability was 
affirmed by a Court of competent jurisdiction and is not 
subject to challenge on the basis of CUE.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1400(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  

Turning to the relevant procedural history of the instant 
claim, in February 1987 the Board denied service connection 
for schizophrenia, schizo-affective type.  In September 1989 
the Board characterized the issue as entitlement to service 
connection for a psychiatric disorder.  The Board noted the 
prior denial of the claim in February 1987 and found that 
that determination was supported by evidence then of record.  
The Board further made findings of fact and conclusions of 
law that the additional evidence did not provide a new 
factual basis to support a reopening of the claim.  

In February 1991, the Board characterized the issue as 
entitlement to service connection for a psychiatric disorder.  
The Board made findings of fact that service connection was 
denied by the Board in February 1987, that the Board denied 
service connection for a psychiatric disability in a 
September 1989 decision and that the evidence submitted since 
the September 1989 decision did not establish that a 
psychiatric disorder was present in service or that a 
psychosis was manifest to a compensable degree within one 
year after separation from service.  The Board made a 
conclusion of law that a new factual basis had not been 
submitted to warrant service connection for a psychiatric 
disorder.  In May 1992, the Court affirmed the Board's 
February 1991 decision.  In November 1992, the Federal 
Circuit dismissed the moving party's appeal of the Court's 
May 1992 decision.

In February 1997, the Board found that additional evidence 
received since its February 1991 decision with respect to 
service connection for schizophrenia was new and material and 
as such, sufficient to reopen the claim.  In a September 1997 
rating decision, the Regional Office (RO) awarded the moving 
party service connection for schizophrenia.  This decision 
was based in part on the report of a June 1997 VA psychiatric 
examination, which concluded that psychiatric reports from 
Tinley Park Mental Health Center, dated in September 1970, 
showed schizophrenia.  The rating decision awarded the moving 
party a 100 percent disability evaluation from October 16, 
1991, the date the RO received his petition to reopen the 
previously denied claim.  

In correspondence received in October 1997, the moving party 
sought an effective date for this award from January 1985 
based on CUE within RO decisions that had previously denied 
this claim.  In subsequent correspondence, the moving party 
continued to base his arguments for an earlier effective date 
on allegations of CUE.  In September 1998, the RO informed 
the moving party that it did not have jurisdiction of the 
issue as the prior determination of the RO was affirmed by 
the Board and the RO did not have jurisdiction to review a 
Board decision for CUE.  Subsequently, following a change in 
the law permitting the Board to review prior Board decisions 
for CUE, this matter was sent to the Board. 

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, supra. 

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error. It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 
1992. For a Board decision issued on or after 
July 21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1)  Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).  See Disabled American Veterans et. al. v. Gober, 
supra.

For the sake of clarity, the Board will address the 
allegations concerning CUE in the prior decisions of the 
Board chronologically. 

Allegations of CUE made prior to the April 2000 Board 
decision.

In an October 1997 statement, the moving party argued that 
the RO's "1985" decision, as well as its subsequent 
decisions, contained CUE.  The moving party pointed out that 
September 1970 reports from the Tinley Park Mental Health 
Center, which were cited in a 1997 VA psychiatric examination 
report that formed the basis for the ultimate grant of 
service connection, were of record in "1985."  

In October 1997, the moving party submitted reports from the 
Tinley Park Mental Health Center dated in September 1970.  

In a December 1997 statement, the moving party contended that 
since in 1997 VA doctors concluded that the September 1970 
report demonstrated that he had schizophrenia at that time, 
the RO should have reached the same conclusion in "1985."  In 
short, the moving party did not specify correctly the date of 
any Board decision he alleged contained CUE.  

In January 2000, the moving party's representative reiterated 
the moving party's contention that the evidence of treatment 
in September 1970 for schizophrenia at the Tinley Park Mental 
Health Center rendered a 1985 RO rating decision, and the 
February 1987 Board decision, which upheld it, were the 
product of CUE.

The Board finds that these allegations fail as a matter of 
law to raise a claim of CUE with regard to the Board 
decisions of 1989 and 1991.  Under Rule 1404(a), a motion for 
CUE must identify the date of the Board decision that 
allegedly contains CUE.  38 C.F.R. § 20.1404(a) (2001).  
("Rule 1404(a) establishes certain ministerial requirements 
with respect to a CUE motion such as requiring the claimant 
to sign the motion and to include his name and the file 
number and the date of the Board decision the claimant wishes 
to have reviewed." Disabled American Veterans et. al. v. 
Gober, 234 F.3d at 698.)  

The allegations of record prior to April 2000, with one 
exception, fail to identify the date of the Board decision or 
decisions challenged on the basis of CUE.  Only in the 
January 2000 informal brief was a Board decision specifically 
identified as the subject of the CUE challenge: the February 
1987 decision.  No legally valid claim of CUE was pending 
before the Board in April 2000 as to the 1989 and 1991 Board 
decisions, even assuming any challenge was permissible as to 
the 1991 Board decision.

The disposition of certain types of motions or portions of 
motions for review of a Board decision on the basis of CUE 
that fail to raise a valid claim was addressed by the Federal 
Circuit in Disabled American Veterans et. al. v. Gober, 
supra.  In that determination the Federal Circuit noted that 
the last sentence of Rule 1404(b) provided that:  "Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied."  The Federal Circuit found that 
the effect of this last sentence, in conjunction with Rule 
1409(c) (which provides that once there is a final decision 
on a CUE motion, subsequent motions relating to that Board 
decision on that issue will be dismissed with prejudice) 
would be to shield from CUE review any issue that was subject 
of a CUE motion that is "denied" because the motion did not 
comply with the pleadings requirements of Rule 1404(b).  As a 
result, the Board would never decide a particular CUE claim 
on the merits as required in 38 U.S.C.A. § 7111(e), not 
because the claimant failed to establish, substantively, his 
CUE claim, but because of pleading defects.  The Federal 
Circuit then invalidated the last sentence of Rule 1404(b); 
however, it upheld the other provisions of Rule 1404(b).  Id. 
at 698-99.  

Although the Federal Circuit did not expressly state what the 
Board must do in such circumstances, the effect of this 
ruling is apparently to require that the Board dismiss 
without prejudice to refiling motions that fail to meet the 
minimum ministerial or pleading requirements set forth in 
Rule 1404.  The Board can identify nothing in this decision 
of the Federal Circuit that fairly can be construed as 
mandating that the Board decide on the merits a CUE motion 
notwithstanding its failure to meet minimum ministerial or 
pleading requirements.  Quite the contrary, the Federal 
Circuit was at pains to foreclose the danger that defective 
pleadings would forfeit the moving party's opportunity to 
obtain a decision on the merits of a CUE claim.  

In this context, the Board finds the more general language 
employed by the Federal Circuit in its "Conclusion" that 
speaks broadly of invalidating Rule 1404(b) and mentions the 
provisions in 38 U.S.C.A. § 7111(e) that the Board decide a 
CUE claim on the merits (Id. at 704), must be read in light 
of the specific discussion in the body of the decision at 
pages 698-99 which demonstrates the Federal Circuit's holding 
is much more limited.  Accordingly, as the pleadings prior to 
the Board's April 2000 decision failed to identify the date 
of the Board's 1989 and 1991 decisions, they were subject to 
dismissal without prejudice to refiling, assuming any 
challenge to the 1991 Board decision was permissible.

The Board finds that the allegations of CUE in the February 
1987 Board decision also fail as a matter of law.  The 
allegations only dispute how the Board weighed or evaluated 
the evidence before it or urge consideration of evidence not 
of record before the Board in 1987.  The Board appreciates 
that the moving party does not agree with conclusion the 
Board reached in February 1987.  Nevertheless, the 
determinative question in this matter is not whether the 
moving party agrees with the Board's weighing or evaluation 
of the facts then of record, but whether the correct facts, 
as they were known at the time, were before the Board and 
whether the statutory or regulatory provisions extant at the 
time were correctly applied.  38 C.F.R. § 20.1403(d)(3).  The 
argument that some evidence before the Board in 1987 was 
later cited as part of the rationale for a medical opinion a 
number of years later plainly fails to rise above a garden 
variety dispute over the weighing of the evidence or attempts 
to advance a challenge to the Board's determination on the 
basis of evidence not before the Board in 1987.

Similarly, the Board finds that even assuming that the 
allegations by the moving party and his representatives could 
be read as also addressing the Board's decisions in September 
1989 and February 1991, notwithstanding the failure to 
identify the date of these determinations, they too would 
fail as a matter of law.  The allegations raised by the 
moving party and his representative relied upon medical 
evidence, and particularly medical opinions, dated well after 
the decisions of the Board between 1987 and 1991.  Such 
allegations only dispute how the Board weighed or evaluated 
the evidence before it, or argue on the basis of evidence not 
of record at the time of those Board decisions.  Both of 
these types of allegations can not rise to the level of CUE 
as a matter of law.  38 C.F.R. §§ 20.140420.1403(b), (d)(3).  
Allegations of CUE on this basis are subject to denial.


Allegations of CUE made after the April 2000 Board decision.

A brief submitted to the Court in June 2000 argued that a 
remand to the Board was necessary for several reasons that 
the Board will address in turn.  First, the brief alleged 
that the Board was required to consider whether the RO or the 
Board committed grave procedural error while adjudicating the 
claim for service connection.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

A panel of the Federal Circuit held in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) that in certain specific 
circumstances the finality of prior adjudications could be 
vitiated for "grave procedural error."  In such a case, a 
claim based on CUE would not be appropriate, as a claim of 
CUE is a collateral attack that can only be made on a final 
RO or Board decision.  Hayre involved a situation where the 
claimant had specified treatment in service at certain 
service facilities on certain dates.  While the RO had made a 
general request for service medical records, it had not 
specifically requested the treatment records from the 
facilities identified by the claimant, nor had the RO 
notified the claimant that it had been unable to obtain those 
records.  The Federal Circuit held that this failure violated 
manual provisions then in effect in 1972 concerning this 
circumstance that the Court determined defined the then 
existing "duty to assist."  The Court cited 38 C.F.R. § 
3.303(a) that existed since July 18, 1972.  The Court held 
that the failure of the RO to follow those procedures 
constituted "grave procedural error" that vitiated the 
finality of the rating action.  Id. at 1331-32.

Another panel of the Federal Circuit thereafter determined 
that the holding in Hayre was an "extremely narrow" one. 
Although the opinion contained some broad language, the 
holding was limited to the factual situation presented where 
a RO had breached the duty to assist by failing to obtain 
pertinent service medical records specifically requested by 
the claimant and then failing to provide the claimant with 
notice explaining the deficiency.  Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra., a petition for 
rehearing en banc was filed.  An en banc panel of the Federal 
Circuit granted the motion for a rehearing en banc and 
vacated Cook.  The en banc panel requested further briefs 
addressing the validity of Hayre as law and the question of 
whether a failure of the duty to assist under the law and 
regulations applicable at the time can constitute clear and 
unmistakable error under 38 U.S.C.A. § 5109A.  Cook v. 
Principi, No. 00-7171 (Fed. Cir. January 4, 2002) (en banc).  

Regardless of the state of the case law concerning Hayre, 
supra., the Board must again point out that the sole issue 
before the Board is whether prior Board decisions were CUE.  
This is an issue over which the Board has original 
jurisdiction.  As noted above, an allegation of CUE must be 
specific.  The CUE pleadings by the moving party and his 
representative fail to raise any specific allegation of a 
Hayre error.  

The Board has considered whether the joint motion could be 
construed as a mandate to return the case to the Board for 
the Board to conduct a sua sponte review for Hayre errors.  
Again, the Board must point out that the sole issue before it 
is whether there was CUE in prior Board decisions.  The 
relevant law and regulations unequivocally place the burden 
on the moving party to specify such errors.  38 C.F.R. 
§ 20.1404(b).  Indeed, the Board is under no obligation to 
review the record to search for such errors that have not 
been specifically raised by the moving party, merely because 
the party has filed a claim for CUE.  As the Federal Circuit 
noted in Disabled American Veterans et. al. v. Gober, 234 F3d 
at 699, Congress expressly mandated that CUE claims must be 
pleaded with specificity to make consideration of such claims 
"less burdensome."  Therefore, the Board finds no requirement 
under the statutory or regulatory scheme or the case law that 
mandates that the Board conduct a sua sponte review for Hayre 
errors that have not been specifically pleaded.

The Board notes that the Federal Circuit has articulated, and 
the Court has recognized, "three exceptions to the law[-] 
of[-]the[-]case doctrine: (1) When the evidence at trial was 
substantially different from that in the former trial upon 
when the appellate court based its decision; (2) when the 
controlling authority has since made a contrary decision of 
law; and (3) when the appellate decision was clearly 
erroneous."  See Chisem v. Brown, 8 Vet. App. 364, 375 (1995) 
(emphasis added), (citing Kori Corp. v. Wilco Marsh Buggies 
and Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).

The Board is reluctant to read the joint motion as actually 
mandating that the Board independently review the record for 
such errors that have not been specifically raised by the 
moving party, merely because the moving party has filed a 
claim for CUE.  Nevertheless, to the extent that the joint 
motion could be read to stand for that proposition, it is 
clearly ultra vires and an exception to the law of the case 
doctrine.  

To the extent that the moving party or his representatives 
arguments could be construed as an attempt to raise a 
question of whether the RO violated any provisions of the VA 
Manual M21-1, the Board observes that no specific allegation 
has been made citing any controlling provision in existence 
at the time of the Board's determinations.  In fact, in the 
1992 decision, the Court specifically addressed the question 
whether a notation on the moving party's separation 
examination alleged the existence of additional relevant or 
"pertinent" records.  The Court found that such notation did 
not.  This finding is now the law of the case.  Finally, even 
assuming under some interpretation of the law of the case 
doctrine that the Board is required to conduct a search for 
Hayre type errors, notwithstanding any of the above 
considerations, the Board finds no such error with regard to 
the CUE motion over which it has original jurisdiction.   

The June 2000 brief also asserted that a remand was necessary 
because CUE was not the only way the moving party could 
establish entitlement to an earlier effective date.  However, 
the Board notes that the sole issue properly before the Board 
is whether prior Board decisions of 1987, 1989 and 1991 were 
the product of CUE.  For the reasons noted above and 
discussed in a separate decision of the Board, the issue of 
entitlement to an earlier effective date is not subject to 
the original jurisdiction of the Board.  The June 2000 brief 
fails to cite any statute, regulation or case law for the 
proposition that the allegation of CUE also establishes 
original jurisdiction by the Board over any other matters 
that are subject to the normal appellate process, such as the 
assignment of an effective date by an RO where the finality 
of the prior determination by the Board may bar an earlier 
effective date.  Accordingly, to the extent that the brief or 
the joint motion suggest or indicate that the issue of 
entitlement to an earlier effective date is before the Board 
as part of the motion for review on the basis of Board CUE, 
they are clearly erroneous and an exception to the law of the 
case doctrine.  Chisem v. Brown, 8 Vet. App. at 375.  To the 
degree the pleadings submitted by the veteran can be 
construed as a Notice of Disagreement with the effective date 
assigned by the RO in September 1997 under Manlincon v. West, 
12 Vet. App. 238 (1999) and Gallegos v. Gober, 14 Vet. App. 
50 (2000), this issue has been separately docketed and is the 
subject of a separate determination.   



An informal hearing submitted on the moving party's behalf in 
December 2001 asserts that the September 1989 Board decision 
failed to provide the moving party due process.  It alleges 
that at the time of the September 1989 Board decision, the 
record contained two medical opinions to the effect that the 
moving party's psychiatric disability was present within one 
year after service, and was the result of a predisposition 
for the development of the condition coupled with the stress 
of war.  The informal hearing maintains that the September 
1989 Board decision failed to point to any evidence rebutting 
these medical opinions or provide reasons and bases that the 
medical opinions were incorrect.  

In addition, the informal hearing contends that the Board 
denied the moving party due process by addressing the 
question of service connection without first making an 
"interim" determination as to new and material evidence.  The 
informal hearing argues that this failure was procedural 
error, and that the evidence in support of service connection 
was undebatable.  (December 7, 2001, Informal Brief of 
Appellant in Appealed Case at p. 2).  

The Board notes that these are the only specific allegations 
of CUE raised since the Board's April 2000 decision.  No 
specific allegations of CUE as to the Board's February 1987 
or February 1991 decisions have been raised.  Further, to the 
extent the Board's February 1991 decision finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disability was 
affirmed by the Court, a CUE challenge to that Board decision 
may not be made as a matter of law.  38 C.F.R. § 
20.1404(b)(1) (2001).  

In its September 1989 decision, the Board stated that: 

The veteran's service medical records are entirely 
negative for any complaints or findings of a 
psychiatric disorder.  We note that the veteran was 
hospitalized in September 1970, approximately five 
months after his separation from service, due to 
drug addiction and acute intoxication.  While 
private physicians have expressed the opinion that 
the veteran's schizophrenia, which was subsequently 
diagnosed, was actually present when he was 
hospitalized in 1970, we find that the evidence of 
record does not support such a conclusion.  The 
only diagnoses were drug addiction and alcohol 
intoxication.  There was no follow-up psychiatric 
treatment recommended, and he was discharged after 
one day.  These facts do not suggest that the 
veteran was manifesting a chronic psychiatric 
disorder as opposed to behavior resulting from 
substance abuse.  In 1971, when "schizophrenia" was 
diagnosed, it was found to be an acute episode 
associated with drug abuse.  In any event, that was 
more than one year after service.  The objective 
documentary evidence does not establish the 
presence of a psychiatric disorder in service or a 
compensably manifested, chronic psychosis within 
the first year following service separation.  

(September 18, 1989, Board decision, at p. 6).

Thus, a review of the actual Board decision demonstrates 
that, contrary to the representative's allegations, the 
Board expressly acknowledged the favorable medical 
opinions that the subsequently diagnosed schizophrenia 
was actually present in 1970.  Despite these medical 
opinions, the Board found that the evidence of record 
did not support such a conclusion and provided ample 
reasons and bases for this conclusion.  It pointed out 
that the only contemporary diagnoses were drug addiction 
and alcohol intoxication, that no follow-up psychiatric 
treatment was recommended, and that the moving party was 
discharged after one day.  In light of these facts, the 
Board concluded that the contemporary records did not 
demonstrate that the moving party was manifesting a 
chronic psychiatric disorder as opposed to behavior 
resulting from substance abuse.  The Board added that 
during the moving party's next hospitalization, in 1971, 
schizophrenia was diagnosed but was found to be an acute 
episode associated with drug use.  Finally, the Board 
pointed to the extensive post-service clinical evidence 
of record that set forth an array of psychiatric 
diagnoses and indications of substance abuse and 
personality disorder.  

Thus, in its 1989 decision, the Board found more probative 
those contemporary medical reports and diagnoses that did not 
demonstrate the presence of an acquired psychiatric 
disability in service or of a chronic psychiatric disability 
manifest to a compensable degree within one year thereafter, 
than the remote medical opinions that reached a different 
conclusion.  The dispute with regard to the 1989 Board 
decision does not rise above an argument over how the Board 
weighed and evaluated evidence.  The Board provided ample 
reasons and bases for its decision.  The record before the 
Board did not demonstrate, by any stretch of the imagination, 
that all the evidence of record pointed to the conclusion, 
about which reasonable minds could not differ, that the 
moving party's schizophrenia was present in service or 
manifest to a compensable degree within one year thereafter. 

With regard to the assertion that the Board in its September 
1989 denied the moving party due process by failing to make 
an "interim" decision as to whether new and material evidence 
had been submitted, the Board finds that this assertion fails 
as a claim of CUE.  First, even assuming that the Board 
failed to make such an "interim" determination, it would only 
establish that the Board accorded the moving party more 
consideration than he was due by deciding the claim on the 
merits.  Such a legal error is not CUE because it is not 
absolutely clear that this error would have led to a 
different outcome.  Second, the Board made findings of fact 
and conclusions of law in 1989 that the additional evidence 
did not provide a new factual basis to support a reopening of 
the claim.  As the Board did determine that the claim should 
not be reopened, it effectively ruled in the alternative 
denying the claim both on the merits and as to the question 
of whether new and material evidence had been submitted.  
Since the Board provided a more than adequate statement as to 
why the claim remained denied on either basis, and that 
determination was well supported by the evidence then of 
record, the Board can not find any error of fact or law in 
the 1989 determination that would have changed the outcome. 

As noted above, the joint motion cites Fletcher v. Derwinski, 
1 Vet. App. 394 (1991) and Kutcherousky v. West, 12 Vet. App. 
369 (1999) for the propositions that the moving party is free 
to submit additional evidence on remand, and the Board can 
seek evidence it believes is necessary.   The Board notes 
that Rule 1403(b) provides that the record for review on a 
CUE motion will be the record that existed when the Board 
decision was made.  Rule 1405 provides that generally no new 
evidence will be considered in connection with the 
disposition of a CUE motion.  Rule 1405 permits the Board to 
use various agencies of original jurisdiction to assure the 
completeness of the record and to obtain opinions of the 
General Counsel.  It also provides that consideration may be 
given to evidence constructively of record as to Board 
decisions after July 21, 1992, however, that does not apply 
to this motion.  38 C.F.R. § 20.1405 (2001).  Therefore, the 
Board concludes that to the extent the joint motion purports 
to require or permit the moving party to submit or the Board 
to consider evidence not of record at the time of the prior 
Board decisions challenged for CUE, it is clearly erroneous 
and an exception to the law of the case doctrine.  Chisem, 
supra.  

Accordingly, the Board finds that the motion challenging the 
Board's decisions of February 1987, September 1989 and 
February 1991 is denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

The motion for revision of the February 1987 Board decision 
based on CUE is denied.

The motion for revision of the September 1989 Board decision 
based on CUE is denied.

The motion for revision of the February 1991 Board decision 
based on CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


